Title: Tuesday 1st of August 1780
From: Adams, John Quincy
To: 


       This morning at about half after ten Mr. Jennings came here and at about half after eleven Pappa Mr. Jennings and Brother Charles went to take a walk. At about twelve they got back again. A little after twelve My Brother Charles and myself went to Mr. Bordly’s lodgings but he was not at home. Mr. Jennings dined at our Hotel. At about four o clock Mr. Lee came to see my Pappa. At Six o clock my Brother Charles and I went to the Play where we saw Les Trois Fermiers and Rose et Colas. The actors play but indifferently in this town. At about nine o clock we got home.
      